705 S.E.2d 385 (2011)
STATE
v.
Chris Alan JONES.
No. 8P11-1.
Supreme Court of North Carolina.
January 11, 2011.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Charlesena Elliott Walker, Assistant Appellate Defender, for Jones, Chris Alan.
Peter S. Gilchrist, III, District Attorney, for State.
The following order has been entered on the motion filed on the 10th of January 2011 by Plaintiff-Appellant for Temporary Stay:

*386 "Motion Allowed by order of the Court in conference this the 10th of January 2011."